    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 1 of 11 PageID #:323




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ROBERT SHEAFFER,                                       )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )       Case No. 19-cv-03899
                                                       )
GLENDALE NISSAN, INC.                                  )       Honorable Sara L. Ellis
                                                       )
               Defendant.                              )

                PARTIES’ SECOND JOINT MOTION FOR RULING ON
                 DISPUTED STATEMENTS OF MATERIAL FACT FOR
            DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Defendant Glendale Nissan, Inc. (“Defendant”) and Plaintiff Robert Sheaffer (“Plaintiff”),

by and through their undersigned attorneys, pursuant to the Court’s standing order on summary

judgment practice, hereby move for a ruling on nine (9) disputed statements of material fact set

forth in the Parties’ Joint Statement of Undisputed Material Facts. In support of this motion, the

Parties state as follows:

       1.      This is the Parties’ second motion regarding a disagreement over the “undisputed

facts” that will be offered in connection with Defendant’s soon-to-be-filed motion for partial

summary judgment as to Plaintiff’s Title VII Hostile Work Environment claim, in which Plaintiff

alleges same-sex sexual harassment.

       2.       As set forth in the Parties’ first motion, Plaintiff refused to agree to several facts

proposed by Defendant that were directly supported by Plaintiff’s deposition testimony. (Dkt. No.

65). On February 18, 2021, this Court ruled that those facts were indeed undisputed and could be

included in the Parties’ Joint Statement. (Dkt. No. 69).




                                                  1
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 2 of 11 PageID #:324




        3.       During the hearing, counsel for Plaintiff requested and was granted an additional

seven days to provide Defendant with additional proposed statements of fact for inclusion in the

Parties’ Joint Statement of Undisputed Material Facts. Plaintiff has now provided 21 additional

statements of fact. (See Exhibit A, redline showing Plaintiff’s proposed additions.) Defendant

responded with objections and proposed revisions to some but not all of Plaintiff’s proposed

statements of facts. (See Exhibit B, Email from E. Pall to E. Hollander, and Exhibit C, redline of

proposed revisions to Plaintiff’s additional facts.)

        4.       Counsel for Plaintiff provided a response to Defendant’s comments (see Exhibit

D, Email from E. Hollander to E. Pall) and the parties subsequently had a telephone conference

regarding the disputed statements of material fact. The parties have not been able to reach a

resolution with respect to nine (9) of the statements of fact.

        5.       As set forth in more detail below, the disputed statements of material facts are

paragraphs 15, 21, 27, 28, 29, 31, 32, 38 and 41 of Plaintiff’s proposed draft (set forth in Exhibit

A hereto.)

Paragraph 15
1
15.    Sheaffer did not take this conduct as funny as he was molested by a priest as a child.
([Sheaffer Dep.], 136:21-24.)1


        6.       Defendant’s Position: Defendant has proposed omitting the second clause of the

sentence (“as he was molested by a priest as a child”) because Plaintiff’s alleged abuse as a child

is not “undisputed,” nor is it a material fact relevant to Plaintiff’s allegations of sexual harassment

against his employer decades later. Importantly, Plaintiff did not testify that he told anyone at

Glendale Nissan about this alleged abuse. Further, although Plaintiff argues that his alleged abuse


1
 Pages 136:21-137 have been designated as confidential by Plaintiff and are thus redacted in the attached Exhibit
E, containing excerpts of Plaintiff’s deposition testimony.

                                                        2
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 3 of 11 PageID #:325




is relevant to his subjective belief that the alleged harassment was severe and pervasive, counsel

for Defendant has been unable to find (and Plaintiff has not provided) any case law supporting

the proposition that the circumstances of a plaintiff’s past are relevant or admissible with respect

to the question of whether harassment was subjectively severe or pervasive. On the contrary, the

type of evidence relevant to a plaintiff’s subjective perception that a work environment was

hostile is how the plaintiff reacted to the alleged harassment, such as the fact that a plaintiff

complained about the alleged harassment or sought treatment from a psychologist. See e.g.

Quantock v. Shared Mktg. Servs., 312 F.3d 899, 904 (7th Cir. 2002). The statement should further

be excluded because of its minimal probative value and highly prejudicial effect. Weit v.

Continental Ill. Nat’l Bank & Trust Co., 641 F.2d 457, 466-67 (7th Cir. 1981) (affirming district

court’s decision to exclude evidence from consideration on defendant’s motion for summary

judgment because of the “minimal probative value” of the evidence compared to its “inevitable

prejudicial effect”).

        7.      Plaintiff’s Position: In Defendant’s November 15, 2021 letter, Defendant stated

that part of its basis for moving for summary judgment is that the alleged sexual harassment was

not severe or pervasive. Plaintiff’s position is whether the harassment is pervasive is evaluated

both on an objective and subjective basis. The fact that Mr. Sheaffer was allegedly molested by

a member of the clergy would clearly be relevant for severity, evaluated on a subjective

basis. Relevance is also not a proper objection per the Court’s standing Order.

Paragraph 21

 21.     …Within 24 hours Sheaffer complained to Zubek, Rebecca (the BDC Manager) and
 Keith Narozny about it. ([Sheaffer Dep.], 199:9-24, 202:1-7). Once Sheaffer complained, then
 that became a joke. ([Sheaffer Dep.], 188:13-14.)




                                                 3
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 4 of 11 PageID #:326




        8.      Defendant’s Position. Defendant proposes striking the reference to Rebecca the

BDC manager and using Plaintiff’s precise testimony. This fact relates to Plaintiff’s allegation

that Glendale Nissan employee Pete Binner put a picture of two men having sex on the Plaintiff’s

computer. (See Exhibit A, ¶ 17.) Plaintiff’s testimony is clear that he only complained to Mario

Zubek about this alleged incident and that he “believes” he told Keith Narozny about it as well.

He did not testify that he told “Rebecca the BDC Manager” about this alleged incident.

Specifically, Plaintiff testified as follows:

        Q.      Did you ever make a complaint about Mr. Binner putting the picture on
                your computer?
        A.      Yes.
        Q.      Who did you complain to?
        A.       I went to Mario. And, again, that became a joke.
        Q.       Did you complain to anyone other than Mario?
        A.      I believe I told Keith about it.
        Q.      Anyone else?
        A.      That’s it.

(Exhibit E, Excerpts of Plaintiff’s Deposition, pp. 188:8-19.)

        Accordingly, Defendant proposes that the statements of fact read as follows:

        “Plaintiff testified that he complained to Mario Zubek about this alleged incident
        right after it happened and further testified ‘I believe I told Keith [Narozny] about
        it.’” ([Sheaffer Dep.], 188:9-19.)”

        “Plaintiff testified that, in response, Mario ‘laughed at it, thought it was a joke.’
        ([Sheaffer Dep.], 189:6-7).”

(Exhibit C, ¶¶ 18-19.)

        The citations provided by Plaintiff, in the original draft and below, simply do not relate

to this alleged incident of Mr. Binner putting a photo on Plaintiff’s computer.

        9.      Plaintiff’s Position: In order to provide proper clarity, I would broaden the

citations to 201:19-24, 202:1-7. The relevant passage from Mr. Sheaffer’s deposition provides as

follows:

                                                 4
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 5 of 11 PageID #:327




       A.      That’s my recollection.
       Q.      Thank you. And Rebecca was present for one of those conversations but
               you’re not sure which?
       A.      I believe it was the first one with Dave.
       Q.      Okay. Thank you. And how soon after Mr. Binner’s alleged comments did
               you have these conversations with Dave and Dan and Rebecca?
       A.      That day or –again, if Dan wasn’t there that day, it would have been the next
               day.
       Q.      Okay. So within 24 hours?
       A.      Within 24 hours.

(Exhibit E, pp. 201-202.)

Paragraph 27
 27.    Sheaffer did not think that any of the alleged sexual harassment was funny and, when
 was questioned about it at his deposition, was so upset that he required a break. ([Sheaffer
 Dep.] 137:3-13.)

       10.     Defendant’s Position: Defendant has proposed omitting the second clause of the

sentence (“and, when was questioned about it at his deposition, was so upset that he required a

break”) because there is no basis to characterize Plaintiff’s emotion at his deposition, Defendant

disputes that Plaintiff was “so upset that he required a break” at the deposition, and Plaintiff’s

state of mind at his deposition is not relevant to whether the alleged harassment was severe and

pervasive. Moreover, as with Plaintiff’s proposed paragraph 15, this “fact” about Plaintiff’s

alleged emotional state at his deposition is far more prejudicial than probative. See Weit, 641 F.2d

at 466-67.

       11.     Plaintiff’s Position: In Defendant’s November 15, 2021 letter, Defendant states

that part of its basis for moving for summary judgment is that the alleged sexual harassment was

not severe or pervasive. Whether the harassment is pervasive is evaluated on an objective and

subjective basis. The fact that Mr. Sheaffer was disturbed in his deposition recounting the events

at hand would clearly be relevant for severity. Relevance is also not a proper objection per the

Court’s standing Order. Plaintiff also believes that Defendant’s position that the proffered fact

                                                 5
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 6 of 11 PageID #:328




should not be admissible because the prejudicial effect would be outweighed by it probative value

should be rejected as that is not in the spirit of the Court’s standing Order for summary judgment.

Paragraphs 28

  28.    Sheaffer had complained to management, including Zubek, Binner, Keith Narozny, Dan
  Gutierrez, Jim Urso and other sale manager that “they’ve gone too far and don’t do that.”
  ([Sheaffer Dep.], 157:7-8, 14-15; 177:6; 178:11-22; 179:15-18; 180:1-19).

       12.     Defendant’s Position: The above testimony does not relate to Plaintiff’s claims

of sexual harassment. Beginning at page 150, line 22 of Plaintiff’s deposition, Plaintiff was asked

about “locker room banter amongst employees, maybe calling someone a name or anything like

that.” (Exhibit E, pp. 150:22-151:1.) Plaintiff responded by discussing instances of such banter

and joking around, including a manager drawing a picture of an employee who was wearing a

purple sweater as “Barney the Dinosaur” and superimposing a photo of Plaintiff’s head on a photo

of people wrestling, apparently meant to poke fun at him fighting with a salesperson. (Exhibit E,

pp. 151:9-152:20.) The testimony Plaintiff cites at pages 157 in his proposed paragraph 28 relates

to these jokes, not any alleged sexual harassment. Plaintiff’s proposed fact is thus misleading, as

it makes it seem as though Plaintiff complained to all of the individuals listed regarding sexual

harassment, which was not Plaintiff’s testimony.

        The testimony Plaintiff cites to at pages 177-180 does relate to complaints about alleged

comments made by Mario Zubek about “blow jobs,” but Plaintiff’s summary of the complaints

mischaracterizes his testimony, which was as follows:

       Q.      With respect to the incidents that you alleged wherein Mario Zubek told
               you that he would give you a blow job, did you ever complain to anyone
               at Glendale Nissan –
       A.      Yes.
       Q.      – about that conduct?
       A.      Yes.
       Q.      Who?
       A.      Keith.

                                                6
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 7 of 11 PageID #:329




       Q.      Anyone else?
       A.      No. Probably Dave but, I mean he works with me.
       Q.      Dave Martin?
       A.      Yes, ma’am.
       Q.      Anyone else?
       A.      Dan Gutierrez.
       Q.      Anyone else?
       A.      I don’t know if Linda was there or the previous office manager was there.
               Whoever was the office manager at the time, I’m not quite sure which one
               it was.
       Q.      Anyone else?
       A.      That’s it.
       Q.      And Dave Martin and Dan Gutierrez were people that worked for you ---
       A.      Yes, ma’am.

(Exhibit E, pp. 178:7-179:8.)

        Accordingly, Defendant proposes that that the statement of fact read as follows:

       “Plaintiff testified that he complained about Mario Zubek’s alleged comments
       related to ‘blow jobs’ to Keith Narozny. He further testified that he probably told
       his subordinates Dave Martin and Dan Gutierrez, and he could not recall whether
       the office manager was also present. ([Sheaffer Dep.], 178:7-179:5.)”

       13.     Plaintiff’s Position: Defendant’s objections and position set forth in ¶ 12 above

are unfounded. The questions posed by Defendant at the deposition that immediately preceded

the page citation to 157 were questions clearly based upon sexual harassment. Specifically, Ms.

Pall posed the following questions and the Plaintiff gave the following answers at his deposition:

       Q.       Do you think that Mr. Zubek’s alleged harassment of you was motivated
               by a sexual desire towards you?
       A.      I don’t know what his situation was. It just was an uncomfortable situation
               and I did not enjoy it at all.
       Q.      Do you think that Mr. Binner’s alleged harassment of you was motivated
               by a sexual desire for you?
       A.      Again, I don’t know what Mr. Binner was thinking. I just—it’s not
               acceptable behavior.
       Q.      Do you think that Mr. Zubek’s alleged harassment of you was motivated by
               a general hostility towards men in the workplace?
       A.      I don’t know what his – I don’t believe he had a general hostility towards
               men at the workplace.

(Exhibit E, pp. 149-150.)

                                                7
    Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 8 of 11 PageID #:330




While defense counsel questioned Plaintiff about “locker room banter”, and Mr. Sheaffer did

respond to a potential ageist gesture, the Plaintiff responded overwhelmingly about sex based

conduct.     Defense counsel did not limit Plaintiff’s responses at the deposition concerning

complaints as to whether they were because of age or sex. Thus, Defendant’s proposed alternative

statement is too specific and does not properly contextualize Plaintiff’s protected activity.

Paragraph 29

 29.     Notwithstanding his complaints, when Arben Halipaj became a sales manager, the
 “jokes” even escalated further. ([Sheaffer Dep.], 157:22-23). Sheaffer complained to Halipaj
 that his “jokes” went too far as well. ([Id.,] 160:1.)

       14.      Defendant’s Position: As with Plaintiff’s proposed paragraph 28, the above

testimony does not relate to Plaintiff’s claims of sexual harassment. In the portion of the transcript

cited by Plaintiff, he testified that sales person Arben Halipaj “intimidated” other employees and

prevented another employee from receiving a bonus, which he thought was funny. (Exhibit E,

158:4-159:22.) Plaintiff’s proposed fact is misleading, as it makes it seem as though Arben

Halipaj was making jokes of a sexual nature and that Plaintiff made a complaint about the jokes.

       15.      Plaintiff’s Position: The questions posed by Defendant at the deposition in that

passage were not specific enough to limit the responses to complaints about age related remarks.

Plaintiff also incorporates by reference his position set forth in ¶ 13 above.

Paragraph 31

 31.   In total, between comments about his age and sexual related remarks, Sheaffer
 complained between 10 and 20 times. ([Sheaffer Dep.], 235:1-16.)


       16.      Defendant’s Position: The above testimony regarding 10-20 complaints related

solely to Plaintiff’s allegations regarding age discrimination. Beginning on page 213 of Plaintiff’s

deposition, he discusses various comments allegedly made to him that he felt constituted age


                                                  8
   Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 9 of 11 PageID #:331




discrimination. When asked if he made complaints about the age-related comments, Plaintiff

testified that he made 10-20 complaints. (Exhibit E, p. 233:6-235:7.)

       17.     Plaintiff’s Position: While the questions posed to Mr. Sheaffer prior to the cited

passage at 235, 1:16, were based upon age discrimination, the question asked of Mr. Sheaffer

about complaints was not limited to age discrimination.

Paragraphs 32 and 41

 32.    Zubek understood that sexual harassment could constitute comments of a sexual nature.
 ([Zubek Dep.], 29:13-16)…

 41.   Zubek understood that in January through March 2018, it was unlawful to terminate
 someone because they complained about sexual harassment. ([Zubek Dep.], 51:21-24, 52:3)…

       18.     Defendant’s Position: These “facts” are inadmissible legal conclusions regarding

what constitutes illegal sexual harassment under Title VII and cannot be considered on a motion

for summary judgment. See e.g. United States v. 5443 Suffield Terrace, 607 F.3d 504, 510 (7th

Cir. 2010) (“summary judgment may only be defeated by pointing to admissible evidence in the

summary judgment record that creates a genuine issue of material fact”); Sexton v. Cotton, No.

6-cv-4225, 2008 U.S. Dist. LEXIS 89762, *6 (N.D. Ill. Nov. 5, 2008) (“any statements or

responses that contain legal conclusions…will not be considered by the Court in ruling on

Defendants' motions for summary judgment”).

       19.     Plaintiff’s Position: This objection is not permitted in the spirit of the Court’s

standing Order. Further, these facts and evidence are not being proffered to establish whether

the conduct violated Title VII; rather, it is relevant and admissible for the harasser’s state of mind

and whether he knew that his conduct violated the employer’s workplace policies set forth in the

employee handbook.




                                                 9
   Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 10 of 11 PageID #:332




Paragraph 38

 38.    Plaintiff testified that he did not know what Zubek and Binner’s motivation was for what
 they were doing to him. ([Sheaffer Dep.], 149:18-20.)


       20.     Defendant’s Position: Plaintiff’s testimony at page 149, lines 18-20 is: “I don’t

know what his – what his situation was. It was just an uncomfortable situation and I did not enjoy

it at all.” (Exhibit E, 149:18-20.) This testimony does not support the proposed fact that “Plaintiff

testified that he did not know what Zubek and Binner’s motivation was for what they were doing

to him.” As an initial matter, Plaintiff is only talking about Mario Zubek in that testimony. Second,

Plaintiff testified he did not know what Zubek’s “situation” was, but he did not say that he did

not know what his “motivation” was. Defendant proposes uses Plaintiff’s precise testimony, i.e.

that he did not know what Zubek’s situation was.

       21.     Plaintiff’s Position: As set forth in ¶ 13 above, I would broaden the citations to

149: 18-24, 150: 1-2. Clearly, Plaintiff’s deposition testimony, taken in its entirety in this passage,

rebut’s Defendant’s argument that the sexual harassment was not “because of sex.”

       22.     Finally, as Defendant’s Motion for Summary Judgement is currently due on March

12, 2021 (Dkt. No. 69), Defendant respectfully requests an extension of time to file its Motion for

Summary Judgment until fourteen (14) days after the Court has ruled on this Motion. Plaintiff

does not object to Defendant’s request.

       WHEREFORE, pursuant to the Court’s standing order on summary judgment practice,

the Parties respectfully request that the Court rule on the above disputed statements of material

fact, grant Defendant an additional fourteen (14) days after the Court’s ruling to file its motion

for summary judgment, and grant such further relief as it deems just and equitable.




                                                  10
 Case: 1:19-cv-03899 Document #: 70 Filed: 03/08/21 Page 11 of 11 PageID #:333




Dated: March 8, 2021                           Respectfully submitted,

Plaintiff ROBERT SHEAFFER                      Defendant GLENDALE NISSAN, INC.

By: /s/ _Eugene K. Hollander___________        By: /s/ Elizabeth M. Pall___________
Eugene K. Hollander                            Ira M. Levin
Paul W. Ryan                                   Elizabeth M. Pall
The Law Offices of Eugene K. Hollander         Burke, Warren, MacKay & Serritella, P.C.
230 West Monroe, Suite 1900                    330 N. Wabash Ave., Suite 2100
Chicago, Illinois 60606                        Chicago, IL 60611
312.425.9100                                   312.840.7000
ehollander@ekhlaw.com                          ilevin@burkelaw.com
pryan@ekhlaw.com                               epall@burkelaw.com




                                          11
